                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION


TREVOR XAVIER SCHENDEL, #2051305                §

VS.                                             §                CIVIL ACTION NO. 6:17cv523

DIRECTOR, TDCJ-CID                              §

                 ORDER ADOPTING REPORT AND RECOMMENDATION

       Petitioner Trevor Xavier Schendel, a prisoner currently confined in the Texas prison

system, proceeding pro se and in forma pauperis, filed his petition for writ of habeas corpus (Dkt.

#1), pursuant to 28 U.S.C.§ 2254, seeking to challenge his felony conviction, revocation hearing,

and state habeas proceedings on various grounds. Mr. Schendel has been permitted to file an

amended petitioner for writ of habeas corpus. (Dkt. ##49, 50). He ultimately seeks to have his

underlying plea agreement set aside and to be released from custody. The Director’s response is

due on January 7, 2019. The above-styled and numbered civil action was heretofore referred to

United States Magistrate Judge K. Nicole Mitchell.

       Mr. Schendel has filed a second Motion for Writ of Mandamus. (Dkt. #66). In his petition

for a writ of mandamus, he seeks to have the court compel the 241st Judicial District Court of

Smith County, Texas and the 7th Judicial District Court of Smith County, Texas to deliver to him:

(1) a copy of the October 31, 2013 grand jury transcript in Cause No. 241-1512-13 and (2) a copy

of the January 2016 violation/revocation transcript in Cause No. 007-1483-15.

       The motion was referred to Magistrate Judge Mitchell, who issued a Report and

Recommendation concluding that Mr. Schendel’s motion for writ of mandamus was without merit
                                                1
and should be denied. (Dkt. #69). The Report of the Magistrate Judge, which contains proposed

findings of fact and recommendations for the disposition of the motion, has been presented for

consideration, and no objections thereto having been timely filed, the court is of the opinion that

the findings and conclusions of the Magistrate Judge are correct, and adopts same as the findings

and conclusions of the court. It is accordingly

       ORDERED that the Report and Recommendation (Dkt. #69) is ADOPTED. It is further

       ORDERED that Mr. Schendel’s motion for writ of mandamus (Dkt. #66) is DENIED in

accordance with the Report and Recommendation (Dkt. #66).

                     So ORDERED and SIGNED January 7, 2019.




                                                               ____________________________
                                                                Ron Clark, Senior District Judge




                                                  2
